ALLOWANCE

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.

Response to Amendment
Applicant's amendment filed on 06/18/2020 has been entered.  Claims 1, 2, 9, 11, 12, 14, 15, 22, 23, and 25 have been amended.  Claims 1, 2, 6, 7, 9-17, and 21-27 are still pending in this application, with claims 1, 22, and 23 being independent.

Reasons for Allowance
Claims 1, 2, 6, 7, 9-17, and 21-27 are allowed.
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole does not show nor suggest a vehicle head lamp comprising a plurality of light emitters that are arranged on the surface of a carrier, a plurality of separating walls extending from the carrier between said emitters both vertically and horizontally, all of the vertical walls having a first constant height and all of the horizontal walls having a second constant height, the vertical walls height being higher than the horizontal walls, the walls having uniform lateral face, each 
The closest prior art, Ji et al. (US 2015/0377453) teaches several limitations and their specifics as rejected in the office action on 02/18/2020.
However Ji fail to disclose all of the vertical walls having a constant height and all of the horizontal walls having a constant height as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Ji reference in the manner required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/E.T.E/Examiner, Art Unit 2875   


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875